Citation Nr: 1106114	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-12 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for prostate cancer, 
status-post prostatectomy prior to August 13, 2008, and in excess 
of 40 percent since then.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois and Houston, Texas.  In 
an October 2006 rating decision the Chicago RO granted the 
Veteran's claim for service connection of prostate cancer, 
status-post prostatectomy and assigned a non-compensable 
evaluation.  The Veteran disagreed with this evaluation and in a 
February 2009 rating decision, the Houston RO increased this 
evaluation to 40 percent disabling effective August 13, 2008.  
Because the maximum benefit was not granted, the issue of 
entitlement to a higher evaluation remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In the October 2006 rating decision, the RO also denied the 
Veteran's claim for service connection of bilateral hearing loss.  
The Veteran initially expressed disagreement with this 
determination, but in a Substantive Appeal, he limited his appeal 
to the sole issue listed on the cover page of this decision.  

In January 2011, the Veteran was provided a Videoconference Board 
hearing.  A transcript of the testimony offered at this hearing 
has been associated with the record.  At the Board hearing, the 
Veteran requested that the record be held open for 30 days to 
allow for the submission of additional evidence.  See 38C.F.R. § 
20.709 (2010).  No additional evidence has been received.

The issues of entitlement to service connection for a hernia as 
secondary to prostate cancer, status-post prostatectomy, 
entitlement to service connection for depression as secondary to 
prostate cancer, status-post prostatectomy, and whether new and 
material evidence has been received to reopen a claim for service 
connection of bilateral hearing loss have been raised by the 
record, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are REFERRED to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The predominant area of dysfunction related to prostate 
cancer, status-post prostatectomy is urinary frequency, although 
it has manifested by minimal urinary leakage.

2.  Prior to April 10, 2007, the Veteran's prostate cancer, 
status post prostatectomy was asymptomatic.

3.  From April 10, 2007, to August 12, 2008, the Veteran's 
prostate cancer, status-post prostatectomy manifested by urinary 
frequency with daytime voiding interval between 1 and 2 hours, 
but with no greater frequency, and it did not manifest by urinary 
leakage requiring the changing of absorbent materials. 

4.  From August 18, 2008, the Veteran's prostate cancer, status-
post prostatectomy did not manifest by urinary leakage requiring 
the changing of absorbent materials more than four times per day.


CONCLUSIONS OF LAW

1.  Prior to April 10, 2007, entitlement to a compensable 
evaluation for prostate cancer, status-post prostatectomy is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.115a, 4.115b, Diagnostic 
Code 7528 (2010).

2.  From April 10, 2007, through August 12, 2008, a 20 percent, 
but no greater evaluation is warranted, for prostate cancer, 
status-post prostatectomy.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.115a, 
4.115b, Diagnostic Code 7528 (2010).

3.  From August 13, 2008, an evaluation in excess of 40 percent 
for prostate cancer, status-post prostatectomy is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.115a, 4.115b, Diagnostic Code 7528 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2006.  Moreover, in a case such as this, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  No 
prejudice has been alleged, either by the Veteran or His 
representative.  

VA has obtained the Veteran's service treatment records and VA 
medical records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, obtained medical 
opinions as to the severity of his disability, and afforded the 
Veteran the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
They adequately address the severity of his disability, 
particularly during the applicable period involved in the present 
appeal.  Accordingly, VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
addressed in this decision has been met.  38 C.F.R. § 
3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's prostate cancer is rated under Diagnostic Code 
7528, which pertains to malignant neoplasms of the genitourinary 
system and provides for a maximum 100 percent disability rating 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  38 C.F.R. § 4.115b.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e) (2010).  If 
there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  Only 
the predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2010).

The Veteran was not assigned an initial 100 percent rating for 
prostate cancer, as he had not had any active malignancy for more 
approximately 5 years prior to filing his claim for service 
connection.  38 C.F.R. § 4.115b.  As outlined below, the Veteran 
has not had any active malignancy at any time since filing his 
claim for service connection.  Thus, the Board finds that an 
assignment of a 100 percent disability rating under Diagnostic 
Code 7528 for the Veteran's prostate cancer is not appropriate 
since the effective date of the grant of service connection.  
Accordingly, his disability will be rated on residuals such as 
voiding dysfunction or renal dysfunction, whichever is the 
predominant manifestation of the disability.  

In this case, also as outlined below, the evidence reflects that 
the Veteran does not have any renal dysfunction, such as elevated 
albumin levels or urinary tract infections.  The Veteran has 
complained of increased urinary frequency and leakage of urine.  
Thus, the Veteran's prostate cancer residuals will be rated based 
upon the diagnostic criteria pertaining to voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 20 
to 60 percent and contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an appliance 
or the wearing of absorbent materials which must be changed more 
than four times per day, a maximum 60 percent evaluation is 
warranted.  When there is leakage requiring the wearing of 
absorbent materials which must be changed two to four times per 
day, a 40 percent disability rating is warranted.  A 20 percent 
rating contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than two times per day.  38 
C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A maximum 40 percent rating contemplates a daytime 
voiding interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates daytime 
voiding interval between one and two hours, or awakening to void 
three to four times per night.  A 10 percent rating contemplates 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from non-
compensable to 30 percent.  A maximum 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination of 
the following:

(1)  post-void residuals greater than 150  cubic centimeters 
(cc);  (2) uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/second); (3) recurrent urinary tract infections  
secondary to obstruction; (4) stricture disease requiring 
periodic  dilatation every two to three months.
Obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year warrants a non-
compensable disability rating.  38 C.F.R. § 4.115(a). 

Facts

A review of the record discloses that the Veteran was first 
diagnosed as having prostate cancer in February 2001.  See Loyola 
University Medical Center (Loyola) TRUS with biopsy report.  In 
May 2001, the Veteran underwent a radical prostatectomy with 
bilateral pelvic lymph node dissection at Loyola.  He filed his 
claim for service connection of this disease and its residuals in 
May 2006.  

In August 2006, the Veteran was provided a VA examination to 
address this condition and its residuals.  The report of this 
examination notes the aforementioned diagnosis of prostate cancer 
and subsequent surgery.  At the time of the examination, the 
Veteran had no lethargy, weakness, anorexia, weight loss or gain.  
He denied any problems with urinary frequency, day or night, 
urinary hesitancy, stream or dysuria.  He had no incontinence and 
did not require the use of an absorbent material or appliance.  
He did report impotence and was unable to attain vaginal 
penetration with ejaculation.  He had not had recurrent urinary 
tract infections, renal colic or bladder stones, or acute 
nephritis.  He had not been hospitalized for urinary tract 
disease and catheterization was not required.  He had not had any 
treatment since his prostatectomy.  He had no residuals of 
malignancy.  The examiner assessed prostate cancer status-post 
prostatectomy, impotence from prostate cancer and normal PSA, 
less than .05.  

In a statement dated April 10, 2007, the Veteran submitted a 
statement regarding the severity of his condition.  In this 
statement, he related that within the past few months he had 
found it necessary to go to the bathroom with more and more 
frequency.  He related that he had to urinate every 1 to 2 hours 
and requested a 20% evaluation.  He also commented that with 
respect to his associated erectile dysfunction that his penis was 
shorter, slightly bent and twisted, and that sexual functions 
were "not as easy as they once were."

In a March 2008 statement, the Veteran related that it had been 6 
months since he last had an erection.  He also related that he 
had constant urine leakage and that within the past year he had 
to stuff a paper towel in his underwear to prevent the leakage 
from seeping through his underwear and showing on his pants.  

In August 2008, the Veteran was again afforded a VA examination.  
At the time of the examination, the Veteran had no lethargy, 
weakness, anorexia, weight loss or gain.  He was not, and had 
never been, on dialysis.  He reported that about 6 months prior 
to the examination he began to have increased urinary frequency, 
approximately 15 times per day, and 4 to 5 times per night.  He 
also reported dripping leakage which required the use of a pad.  
He continued to have erectile dysfunction, treated with Viagra, 
and curvature of the penis was noted as related to his 
prostatectomy.  

In August 2008, the Veteran submitted another statement.  This 
statement reflects that he was then unable to have an erection, 
that Viagra was ineffective and that he refused to use penile 
injections in order to achieve an erection due to pain.  He 
related that he was partially incontinent and used to wear a pad, 
but now used paper towels in his jockey shorts as the pad would 
show and made it difficult for him to urinate.  He related that 
when he did urinate it "continue[d] to drip" and that he had 
"drippage that land[ed] on his pants."  He stated that he had 
to "walk with wet spots on [his] pants" and that this made him 
"very depressed."

In January 2011, the Veteran was afforded a Board hearing.  
During his hearing, he related that he had problems with urinary 
leakage.  He related that he was reluctant to wear "one of those 
diapers or whatever," but that he did put paper towels in his 
pants.  He related that sometimes when he laughed or was startled 
that this would cause leakage, which he quantified as "not a 
whole lot," about a "half a teaspoon."  He testified to having 
concern that the leakage might show through his pants.  He 
testified that he had no problems with his ability to urinate, 
but that he had to urinate about once per hour during the day and 
twice at night.  He also offered testimony about his erectile 
dysfunction and having a hernia related to his prostate surgery.  
He denied having ever had any problems with his kidneys. 

Analysis

As outlined above, the Veteran has described several residuals of 
his prostate cancer and prostatectomy.  Particularly, he has 
related having problems with urinary frequency, urinary 
incontinence (leakage) and erectile dysfunction.  However, as 
noted above, only the predominant area of dysfunction is to be 
considered for rating purposes to avoid violating the rule 
against pyramiding.  See 38 C.F.R. §§ 4.14, 4.115a.  In this 
regard, the Board notes that the Veteran had essentially no 
symptomatic residuals until approximately April 2007, at which 
time he complained of increased urinary frequency, particularly 
having to urinate every 1 to 2 hours.  It is noted, also, that in 
March 2008 he complained of constant urine leakage, treated with 
the use of a paper towel.  In this regard, due to the distinct 
difference in severity between these symptoms, the Board finds 
that the predominant area of dysfunction is urinary frequency, 
particularly because there is no indication that the Veteran is 
required to frequently, if at all, change absorbent material 
during the course of the day.  

In this regard, the Board notes that 40 percent is the maximum 
schedular evaluation available for evaluation of urinary 
frequency.  38 C.F.R. § 4.115b.  Nevertheless, as this case 
involves staged ratings the Board must evaluate whether urinary 
frequency manifested to a compensable degree prior to August 13, 
2008, the effective date of the assignment of the maximum 
schedular evaluation.  Fenderson, supra.

In this regard, the Board notes that the Veteran submitted a 
statement dated April 10, 2007, indicating that he found that he 
had to urinate every 1 to 2 hours.  The Veteran is competent to 
relate this observation.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007).  The rating schedule provides for a 
20 percent evaluation for daytime voiding interval between 1 to 2 
hours; thus, the Board finds that a 20 percent evaluation is 
warranted effective April 10, 2007, but no earlier, as this is 
the earliest date that it is factually ascertainable that urinary 
frequency manifested to this degree.  Fenderson, supra.  As there 
appear no complaints of urinary frequency to any degree prior to 
this date, a compensable evaluation is not warranted prior 
thereto.  Id.  Likewise, for the period prior to April 10, 2007, 
the maximum schedular evaluation is not warranted because there 
is no competent indication, either lay or professional, that the 
Veteran's condition manifested by daytime voiding less than 1 
hour or awakening to void 5 or more times per night.  38 C.F.R. 
§ 4.115b.  Accordingly, effective April 10, 2007, a 20 percent 
evaluation, but no greater, for urinary frequency is warranted.  

As noted above, the Board has found that the predominant area of 
dysfunction is urinary frequency.  In any event, the Board notes 
that prior to March 2008 there appears no indication that the 
Veteran required the use of any absorbent material; no such 
indication appears until the Veteran's March 2008 statement.  
Moreover, the evidence does not show that the Veteran has ever 
claimed that he had to wear absorbent materials that had to be 
changed more than 2 times per day.  See 38 C.F.R. § 4.115b.  
Accordingly, the schedule pertaining to urine leakage cannot 
yield an evaluation in excess of 20 percent prior to April 10, 
2007, and in excess of 40 percent from August 13, 2008.  
Fenderson, supra.  

Lastly, the Board notes that the Veteran has erectile dysfunction 
as a residual of his condition.  The Veteran has been awarded 
special monthly compensation for his erectile dysfunction.  See 
October 2006 rating decision.  He has also been awarded the 
maximum 20 percent evaluation for penis, deformity, with loss of 
erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  
As these are the maximum schedular benefits allowable for 
erectile dysfunction, a higher schedular evaluation cannot be 
awarded.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  The criteria specifically provide for evaluation 
of this disability based upon voiding dysfunction in light of 
occupational impairment, as well as erectile dysfunction.  
Accordingly, the criteria reasonably describe the severity of the 
Veteran's service-connected disability. 

In short, there is nothing in the record to indicate that the 
service-connected prostate cancer, status-post prostatectomy 
presents an unusual disability picture so as to warrant 
consideration of an extraschedular evaluation.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation prior to April 10, 2007, 
for prostate cancer, status-post prostatectomy is denied.

From April 10, 2007, through August 12, 2008, entitlement to a 20 
percent, but no greater, evaluation is granted for prostate 
cancer, status-post prostatectomy, subject to the laws and 
regulations governing the award of monetary benefits.  

From August 13, 2008, entitlement to an evaluation in excess of 
40 percent for prostate cancer, status-post prostatectomy is 
denied. 



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


